The defendant was charged with unlawful possession of intoxicating liquor for the purpose of sale, and there was a second count in the warrant charging him with unlawful sale of intoxicating liquor. From judgment predicated upon a general verdict of guilty, the defendant appealed. *Page 178 
The only exception referred to in defendant's brief relates to the judge's charge on the first count in the warrant. However, as there was a general verdict of guilty, and there was no exception to the judge's instructions to the jury on the second count which charged sale of intoxicating liquor, any error in the trial judge's statement of the law as to unlawful possession would become harmless. S. v. Holder, 133 N.C. 709,45 S.E. 862; S. v. Coleman, 178 N.C. 757, 101 S.E. 261; S. v.Jarrett, 189 N.C. 516, 127 S.E. 590. There was no motion for judgment of nonsuit. The appellant did not include in his case on appeal the evidence adduced in the trial, but the statement of the evidence contained in the judge's charge which was sent up, and to which no exception was taken, shows sufficient evidence to support the verdict. The other exception noted by the defendant during the trial was not referred to in his brief, and therefore is deemed abandoned. Rule 28; S. v. Lea,203 N.C. 13, 164 S.E. 737; In re Beard, 202 N.C. 661, 163 S.E. 748.
In the trial we find
No error.